Citation Nr: 0102128	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  91-23 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
intermittent diplopia due to orbital fracture of the left 
eye.  

2.  Entitlement to an increased evaluation for tinea, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from July 1976 to October 
1979 and from August 1981 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The case was previously before the Board in January 1992, 
July 1992 and March 1995.  

The March 1995 Board Remand listed the issue of entitlement 
to a compensable evaluation for tinea pedis of the feet prior 
to October 31, 1990.  While the case was in Remand status, 
the RO granted an earlier effective the date, for the 
increased rating, the date the claim was received in 
September 1988.  

In November 1997, the Board denied an increased (compensable) 
evaluation for bilateral hearing loss disability.  The 
veteran subsequently reopened the claim and was granted a 20 
percent evaluation.  Also, while the case was in Remand 
status, the RO granted service connection for a jaw disorder, 
temporomandibular syndrome.  The veteran has not disagreed 
with any aspect of these grants.  Consequently, the remaining 
issues are as set forth above.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected intermittent diplopia due to 
orbital fracture of the left eye is correctable.  

3.  The service-connected tinea involves an exposed surface 
and extensive area.  It is not manifested by constant 
exudation or itching, extensive lesions, marked 
disfigurement, ulceration, extensive exfoliation or crusting, 
systemic or nervous manifestations, or being exceptionally 
repugnant.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for intermittent 
diplopia due to orbital fracture of the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.77, Code 6090 (2000).  

2.  The criteria for a rating in excess of 10 percent for 
tinea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Codes 7806, 7813 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the issues on appeal, the veteran's application is 
complete.  The rating decision, statement of the case, and 
supplemental statements of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  
All relevant VA and other Federal records have been obtained.  
The service medical records are in the claims folder.  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

The veteran has been examined by VA.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

Intermittent Diplopia due to Orbital Fracture of the Left Eye

Diplopia, or double vision, is rated under diagnostic code 
6090 of the rating schedule.  Ratings for impairment of 
muscle function are as follows:  
Degree of diplopia (double vision)                                         
Equivalent visual acuity
(a) Central 20°.........................................................5/200
(b) 21° to 30°:  
(1) Down.............................................................15/200
(2) Lateral............................................................20/100
(3) Up..................................................................20/70
(c) 31° to 40°
(1) Down..............................................................20/200 
(2) Lateral............................................................20/70
(3) Up..................................................................20/40
Notes: 
(1) Correct diagnosis reflecting disease or injury 
should be cited.  
(2) The above ratings will be applied to only one 
eye.  Ratings will not be applied for both 
diplopia and decreased visual acuity or field of 
vision in the same eye.  When diplopia is present 
and there is also ratable impairment of visual 
acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye 
while the better eye is rated according to the 
best corrected visual acuity or                                      
visual field.  
(3) When the diplopia field extends beyond more 
than one quadrant or more than one range of 
degrees, the evaluation for diplopia will be based 
on the quadrant and degree range that provide the 
highest evaluation.  
(4) When diplopia exists in two individual and 
separate areas of the same eye, the equivalent 
visual acuity will be taken one step worse, but no 
worse than 5/200.  
38 C.F.R. § 4.84a, Code 6090 (2000).  

The measurement of muscle function will be undertaken only 
when the history and findings reflect disease or injury of 
the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  The  measurement will be performed 
using a Goldmann Perimeter Chart.  The chart identifies four 
major quadrants, (upward, downward, and two lateral) plus a 
central field (20° or less).  The examiner will chart the 
areas in which diplopia exists, and such plotted chart will 
be made a part of the examination report.  Muscle function is 
considered normal (20/40) when diplopia does not exist within 
40° in the lateral or downward quadrants, or within 30° in  
the upward quadrant.  Impairment of muscle function is to be 
supported in each instance by record of actual appropriate 
pathology.  Diplopia which is only occasional or correctable 
is not considered a disability.  38 C.F.R. § 4.77 (2000).  

The service medical records show the veteran was struck 
around the left orbit of the eye in November 1978 and 
subsequently developed vertical diplopia.  Surgery in 
February 1979 disclosed a left orbital floor fracture.  Some 
trapped tissues were removed by blunt dissection.  Post 
operatively, there was still a restriction of upward gaze, 
which was not as great as preoperatively.  The diagnosis was 
left orbital floor fracture and secondary diplopia in upward 
gaze.  A March 1979 medical board report stated that testing 
revealed diplopia in 10 of 20 positions.  There was decreased 
sensation over the distribution of the infra orbital nerve on 
the left.  The diagnosis was left orbital floor fracture and 
secondary diplopia in upward gaze.  

On VA examination in June 1983, eye findings were normal 
except the left eye had a residual limitation of superior 
gaze.  

A VA eye examination report, dated in December 1984, 
disclosed a slight restriction in the upward gaze of the left 
eye.  

The March 1989 VA examination found no diplopia in the 
primary position of gaze.  

At his October 1990 RO hearing, the veteran gave sworn 
testimony that he continued to have double vision.  Upward 
vision was more severely affected than peripheral vision.  
Review of the transcript shows that the VA employee 
conducting the hearings explained fully the issues and 
suggested the submission of additional evidence.  Cf. 
38 C.F.R. § 3.103(c)(2) (2000).  

The report of the October 1990 VA eye examination shows that 
the right eye had full motion while the left eye had 
decreased motion on elevation.  The diagnosis was left 
inferior rectus restriction (minimal) with no diplopia in 
primary gaze.  Bilateral visual field examinations were done 
in March 1991.  Cf. 38 C.F.R. § 4.76 (2000).  

A VA eye examination was done in May 1999.  The veteran 
reported double vision with eccentric gaze, but it was not 
usually present centrally.  Distant left eye vision was 
corrected to 20/40 and near vision was corrected to 20/200.  
The visual fields were constricted, the left greater than the 
right.  Extraocular muscle movements were full for both eyes.  
External examination was normal.  Slit lamp examination 
disclosed a normal cornea, anterior chamber, iris and lens.  
Dilated funduscopic examination disclosed normal nerve, 
maculae, vessels and periphery.  On muscle balancing testing, 
there was one prism diopter of a right hypertropia in primary 
gaze with no horizontal deviation.  On left gaze, there was 
one prism diopter of a right hypotropia with no horizontal 
deviation, and on right gaze, there was one prism diopter of 
left hypertropia with no horizontal deviation.  The examiner 
explained that the degree of double vision measured was very 
small, however, it did suggest that there was some residual 
left inferior rectus muscle damage resulting in the right 
hypertropia.  It could be corrected in primary gaze with 
prisms, specifically one prism diopter base down the right 
lens.  However, it seemed that the primary gaze diplopia was 
so rare that it was not the main bothersome problem for the 
veteran.  Other diagnoses were dry eye, subjective decreased 
visual acuity, refractive error  and subjective loss of 
visual field.  The examiner commented that the subjective 
loss of visual field was likely a functional visual field 
loss as there was no ocular or central nervous system 
pathology to account for the change.  Goldmann visual field 
testing was recommended to evaluate the degree of visual 
field loss present.  The examiner believed the subjective 
visual field loss was functional in nature and not related to 
the orbital fracture or the diplopia.  Testing was done.  The 
examiner expressed the opinion that there was no ocular or 
neurologic etiology for the constriction, that it was 
functional in nature, and the veteran might benefit from 
counseling.  

The veteran apparently has some diplopia; however, a trained 
medical professional has determined that it is correctable.  
The conclusions of the medical professional as to whether the 
visual findings are correctable are based on his training and 
experience and provide the most probative evidence as to 
correctability.  Consequently, the Board concludes that the 
preponderance of the evidence establishes the veteran's 
diplopia is correctable.  The regulation specifies that 
diplopia which is correctable is not considered a disability 
for compensation purposes.  38 C.F.R. § 4.77 (2000).  
Therefore, compensation can not be paid and the 
noncompensable rating must continue.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the diplopia 
has not significantly changed and uniform rating is 
appropriate in this case. 

Tinea

A fungal infection of the skin, variously diagnosed as 
dermatophytosis or tinea, is rated as eczema.  A 
noncompensable rating will be assigned where there is slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or a small area.  The current 10 percent rating will 
be assigned where there is exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
The next higher rating, 30 percent requires exudation or 
itching which is constant, extensive lesions or marked 
disfigurement.  The highest rating assignable under this code 
is 50 percent, which requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or being exceptionally repugnant.  38 C.F.R. 
Part 4, Code 7806, 7813 (2000).  

The service medical records have been reviewed.  On 
examination for separation from service, in June 1982, there 
was a pruritic rash on the soles of the feet and webbing of 
toes.  

On VA examination in June 1983, there was scaling on the 
soles and toe webs which was KOH positive.  The diagnosis was 
tinea of the feet.  

On VA examination in March 1989, the veteran reported having 
a rash on his feet since 1977.  It reportedly involved the 
soles and toe webs with scales and cracking.  It was 
generally worse in summer.  Examination disclosed scaling and 
fissuring of the lateral toe webs and scaling on the distal 
soles.  The diagnosis was tinea pedis.  

At his October 1990 RO hearing, the veteran testified that 
the skin of his feet went through cycles of blistering, 
cracking and splitting.  Review of the transcript shows that 
the VA employee conducting the hearings explained fully the 
issues and suggested the submission of additional evidence.  
Cf. 38 C.F.R. § 3.103(c)(2) (2000).  

The report of the April 1999 VA skin examination shows the 
veteran reported involvement of his feet, ankles, lower legs, 
and groin.  There were also flare-ups involving his hands.  
The examiner found the veteran's hand were unremarkable.  The 
groin had redness and hyperpigmentation.  There was some dry 
scale in the groin creases.  The feet had erythematous 
scaling, vesicular and fissured plaques on the plantar 
surface in the web space, around the dorsum of the foot and 
around the ankle as well.  KOH evaluation from the feet was 
positive for hyphae.  It was the assessment that the veteran 
had chronic and recurrent history of tinea cruris, tinea 
manus, and tinea pedis, involving the groin area, hands and 
feet.  It could be present year round with flare-ups in hot 
weather.  

Here, again, the findings of the trained medical personnel 
provide the most probative evidence in determining the nature 
and extent of the service-connected skin disorder.  While 
earlier examinations had shown involvement of the feet, the 
recent examination revealed involvement of the groin and 
ankles as well.  The veteran also reported flare ups 
involving the hands.  These findings reflect the spread of 
the condition.  It now involves an exposed surface (the 
hands) and an extensive area.  This supports the current 10 
percent rating.  There is no evidence in the information 
presented by the veteran, or in the medical reports, that the 
veteran has any of the manifestations which would support a 
higher rating.  There is no evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement required 
for the next higher, 30 percent, rating.  There is no 
evidence of ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestation, or being exceptionally 
repugnant, as required for the maximum rating under this 
code, 50 percent.  The preponderance of evidence shows that 
the tinea has spread somewhat but remains well within the 
criteria for the current rating and does not approximate the 
criteria for a higher rating.  38 C.F.R. § 4.7 (2000).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the tinea has 
not significantly changed and uniform rating is appropriate 
in this case. 


ORDER

An increased (compensable) evaluation for intermittent 
diplopia due to orbital fracture of the left eye is denied.

An evaluation in excess of 10 percent for tinea is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

